Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Andrew Farmer on April 29th 2021.

Claim 1 is amended as follows: 

1.	A trans-soft tissue anchor implantation system comprising:
a positioning wire having a tissue penetrating distal tip;
a cannula sized for passage through a rotator cuff, the cannula comprising an axial lumen therethrough sized to accommodate at least the positioning wire, a thin-walled distal portion and an arcuate groove on at least a portion of an outer surface of the cannula proximal of and adjacent to the distal portion
a suture anchor sized to fit through the cannula lumen[[.]];
the arcuate groove adapted to engage the rotator cuff whereby to allow manipulation of the rotator cuff while the suture anchor is deployed through the distal portion.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record, taken alone or in combination, does not disclose nor make obvious the trans-soft tissue anchor implantation system as recited in the allowed claims.  For example, Hanypsiak et al. discloses an arcuate groove capable of engaging and allowing manipulation of the rotator cuff (as made of record in the previous Office action) but fails to disclose, inter alia, that the groove is capable of this function while a suture anchor (such as that of Berube et al. - as set forth in the previous Office action) is deployed through the distal portion because this portion must be opened (as in Figure 8) while performing any procedure involving deployment of a suture anchor; thus obscuring groove 70 from engagement with tissue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas McEvoy whose telephone number is (571) 270-5034 and direct fax number is (571) 270-6034.  The examiner can normally be reached on Monday-Friday, 9:00 am – 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Elizabeth Houston at (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS MCEVOY/Primary Examiner, Art Unit 3771